Citation Nr: 1030502	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  97-18 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to an increased evaluation for hidradenitis 
suppurativa of multiple areas, currently rated at 30 percent. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from October 1989 to April 1992. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a November 1997 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas, which 
denied service connection for PTSD, and an August 2004 rating 
decision which granted an increased 30 percent evaluation for 
hidradenitis suppurativa of multiple areas.  

In February 2004 a Board hearing was held on the issue of service 
connection for PTSD and the transcript is of record. 

In a January 2005 decision the Board remanded the issue of 
service connection for PTSD for a VA examination.  

In January 2005 a RO hearing was held on the issue of increased 
evaluation for hidradenitis suppurativa and the transcript is of 
record. 

In a February 2008 decision the Board remanded the issue of 
service connection for PTSD for a VA examination, and the issue 
of an increased evaluation for a hidradenitis suppurativa for 
proper notice.  


FINDINGS OF FACT

1. There is verified evidence of the Veteran's in-service 
stressor.

2. The Veteran is diagnosed with PTSD. 

3.  The competent medical evidence shows a relationship between 
the current PTSD disability and service.

4.  The Veteran's hidradenitis suppurativa involves 20 percent of 
total skin surface and 0 percent of exposed skin.

5. The Veteran's hidradenitis suppurativa is not treated with 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2009).

2. The criteria for an evaluation greater than 30 percent for 
hidradenitis suppurativa of multiple areas have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2008); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance as 
to the issue of service connection for PTSD is not required, and 
deciding the appeal at this time is not prejudicial to the 
Veteran.

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, 
if the Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, and 
their impact upon employment and daily life.  As with proper 
notice for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation-
e.g., competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer statements, 
job application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances relating 
to the disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The RO provided the appellant pre-adjudication notice by letter 
dated April 2004.  This letter substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate an increased 
rating claim and the relative duties of VA and the claimant to 
obtain evidence.  
  
The notice provided to the Veteran did not specifically comply 
with the holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, a subsequent duty-to-assist letter was sent to 
the Veteran in July 2008 that provided notice of how disability 
ratings are assigned and included the specific rating criteria 
pertaining to hidradenitis suppurativa.  This letter was followed 
by a March 2010 Supplemental Statement of the Case (SSOC).  

The notice errors in this case did not affect the essential 
fairness of the adjudication because VA cured the procedural 
defects and has obtained all relevant evidence.  The notices 
provided to the Veteran over the course of the appeal provided 
all information necessary for a reasonable person to understand 
what evidence and/or information was necessary to substantiate 
his claim.  The Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran in 
obtaining evidence, afforded the Veteran physical examinations, 
obtained medical opinions as to the severity of disabilities, and 
afforded the Veteran the opportunity to give testimony before the 
Board.  All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Service connection for PTSD

Service connection may be established for disability resulting 
from injury or disease incurred in service.  38 U.S.C.A. § 1110.  
Service connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also, 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by competent evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  The diagnosis of PTSD must comply with the 
criteria set forth in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM- IV).  See, generally, Cohen, supra; 38 C.F.R. § 
4.125.

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy," as established by recognized 
military combat citations or other official records.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d); see Collette v. Brown, 82 F.3d 
389 (Fed Cir. 1996).   Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that the 
Veteran have personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  If VA 
determines the Veteran engaged in combat with the enemy and his 
alleged stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative evidence 
is required-provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If, however, VA 
determines either that the Veteran did not engage in combat with 
the enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in and of 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain other 
objective information that corroborates his testimony or 
statements.  

The Veteran's stressor - that trucks near him were fired upon by 
friendly fire from an apache helicopter, killing his friend who 
he found immediately afterwards - has been confirmed by defense 
personnel records. 

At the October 2009 VA examination the Veteran reported his in 
service stressor of being attached to a company when a US 
helicopter shot up the company, killing soldiers including his 
friend.  The Veteran reported nightmares about his experience in 
Kuwait three to four times a week and intrusive recollections.  
The VA psychiatrist gave the Veteran the benefit of the doubt and 
diagnosed him with chronic PTSD. 

The competent and credible evidence of record shows that the 
Veteran has a confirmed diagnosis of PTSD, based on a confirmed 
in-service stressor.  Accordingly, service connection for PTSD is 
warranted.  

Increased evaluation for hidradenitis suppurativa

The rating criteria applicable to disabilities of the skin were 
amended effective October 23, 2008.  However, the criteria under 
the diagnostic code applicable to evaluation of hidradenitis 
suppurativa, Diagnostic Code 7806, has not changed in substance; 
therefore the Board need not determine which version is more 
beneficial to the Veteran.

Hidradenitis suppurativa is currently evaluated under Diagnostic 
Code 7806, as analogous to dermatitis or eczema.  Diagnostic Code 
7806 provides that dermatitis or eczema that involves 20 to 40 
percent of the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period, is rated 30 percent disabling.  Dermatitis or eczema that 
involves more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month period, 
is rated 60 percent disabling.  38 C.F.R. § 4.118. 

Other Diagnostic Codes have also been considered.  The condition 
may be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805), depending upon the predominant disability.  
While the Veteran has scarring, none of the scars manifest the 
characteristics required for compensable evaluations under 
Diagnostic Codes 7801-7805, such as instability, pain, or 
limitation of motion.  As the Veteran's hidradenitis suppurativa 
is manifested in the groin, buttocks, armpit and chest, 
evaluation under Diagnostic Code 7800 for scars of the face, head 
and neck, is not applicable.  

At a June 2007 VA examination the Veteran reported recurrent 
episodes of reddish tender nodules in the armpits, scrotum, groin 
and chest wall.  He reported monthly flare-ups in the axillae 
which he treats with heat but does not take medication for it.  
Upon examination the Veteran had normal appearing scalp and face.  
There were scattered acne lesions on the shoulders, neck and 
chest with some scarring noted.  There were scars in each axilla, 
the scrotum, groin area and buttocks.  There were several nodules 
in the axillary region, chest wall, and buttocks.  No lesions on 
the back of the neck, legs, arms, scrotum or groin.  The Veteran 
was diagnosed with hidradenitis suppurativa involving 20 percent 
of total skin surface and 0 percent of exposed skin.  

VA treatment notes are also included in the record; however there 
were no findings that the Veteran's hidradenitis suppurativa 
involved more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or required constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs at any time. 

The potential application of 38 C.F.R. § 3.321(b)(1) has also 
been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
However, there has been no showing that the service-connected 
hidradenitis suppurativa has caused marked interference with 
employment, has necessitated frequent periods of hospitalization, 
or has otherwise rendered impractical the application of the 
regular scheduler standards.  Thun v. Peake, 22 Vet. App. 111 
(2008).  In essence, the evidence does not demonstrate an 
exceptional or unusual disability picture which renders 
impracticable the application of the regular scheduler standards.  
As such, referral for consideration of an extraschedular 
evaluation is not warranted here.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995). 


The assignment of different evaluations throughout the pendency 
of the Veteran's appeal has been considered.  However, the 
evidence does not support staged evaluations.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

As the Veteran's hidradenitis suppurativa does not involve more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or required constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs at any time, the criteria for an 
evaluation greater than 30 percent for hidradenitis suppurativa 
is not met.  


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to an increased evaluation for hidradenitis 
suppurativa of multiple areas, greater than 30 percent, is 
denied. 





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


